                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

JAMES C. STRADER,

               Plaintiff,

               v.                                             CASE NO. 20-3001-SAC

BUTLER & ASSOCIATES, P.A.,
et. al,

               Defendants.

                                              ORDER

       Plaintiff proceeds pro se and in forma pauperis in this prisoner civil rights case. On

March 9, 2020, the Court entered a Memorandum and Order and Judgment (Docs. 27, 28)

dismissing this matter for failure to state a claim. This matter is before the Court on Plaintiff’s

Motion for Certificate of Appealability (Doc. 33). The motion seeks a certificate of appealability

and attaches a document seeking to have copies of transcripts and a public defender appointed in

his state criminal case.

       The Court dismissed this case on March 9, 2020, and denied a motion to reconsider on

March 20, 2020. (Doc. 32.) Plaintiff now seeks a certificate of appealability. Because a

certificate of appealability is not necessary in a civil rights action, the Court denies the motion as

moot. See Lawson v. Engleman, 67 F. App’x 524, 527 n.4 (10th Cir. 2003) (unpublished)

(“Because a certificate of appealability is not necessary for a prisoner civil rights appeal, we do

not consider Lawson’s motion for a certificate of appealability”); Hicks v. Woodruff, 216 F.3d

1087 (Table), 2000 WL 854269, at *4 (10th Cir. June 28, 2000) (unpublished) (denying request

for appealability as moot and stating that “[a]n appeal from a district court decision in a 42

U.S.C. § 1983 civil rights case does not require a certificate of appealability”).



                                                  1
       To the extent Plaintiff seeks copies of transcripts or the appointment of counsel in his

state criminal case, such a request must be made in that court. Any claims Plaintiff has involving

his state criminal case are not properly before the Court. Plaintiff’s civil rights case before this

Court remains closed.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Certificate of Appealability

(Doc. 33) is moot and therefore denied.

       IT IS SO ORDERED.

       Dated March 24, 2020, in Topeka, Kansas.



                                              s/ Sam A. Crow
                                              Sam A. Crow
                                              U.S. Senior District Judge




                                                 2
